DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-12, and 14-26 are pending.  Claims 1 and 12 have been amended.  Claims 3 and 13 have been canceled.  

Response to Arguments
Applicant’s arguments filed 10/19/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Steffes US 20160344204 in view of Losee US 20140100671 and Hortop US 20190039467.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 and 22-26 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671 and Hortop US 20190039467.

Regarding Claim 1, Steffes  teaches:
A method comprising: 
obtaining a time-dependent forecast of electrical energy production (a forecast is time-dependent and to determine a charge level forecast from the weather forecast information is to obtain how much energy will be produced to attain that charge level. See ¶ 0057 “the system controller 102 generates a charge level forecast or schedule 134 that identifies the charge level that each of the devices 104 should have”; and ¶ 0053 “The weather forecast information 128 may be used to determine whether the charge level of one or more of the energy storage devices 104 should be adjusted for a given time period.”) by a renewable electrical energy generation resource (¶ 0065 “The renewable energy source power generator 144 generates at least a portion of the power distributed by the electrical power distribution system 112, from a renewable energy source, such as wind, sunlight, rain, tides, water, geothermal heat or other renewable energy source.), 
determining a maximum SOC target of the first SOC target and the second SOC target (system controller determines charge level exceeds a capacity or is too low being a maximum SOC target of the first and second SOC targets ¶ 0056 and ¶ 0097); 
generating a time-varying charge/discharge control signal for the electrical energy storage device (controls charging of energy storage devices 104 and adjusting during the day to be time varying. ¶ 0056 "the system controller 102 adjusts the charging schedule 130 for time periods in a given day that are more than 90 minutes away based on the charge levels of the devices 104") based on the time-dependent forecast of electrical energy production (¶ 0053 "The weather forecast information 128 may be used to determine whether the charge level of one or more of the energy storage devices 104 should be adjusted for a given time period."), Stefan Lenhart 
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging or discharging at rates necessary to meet the first SOC target and the second SOC target (¶ 0056 "the charging schedule 130 may be adjusted if the charge levels of the devices 104 would exceed their capacity, or if the charge levels of the devices 104 are too low to satisfy the needs of the user" and ¶ 0057 "he system controller 102 for the energy storage devices 104 for a given time interval is based on the charge level forecast 134 and the charging schedule 130"),
wherein the time-varying charge/discharge control signal is configured to ensure that the maximum SOC target is achieved (setting consumption of charging to meet needs ensuring the needed charge levels. ¶ 0030, 0092 and 0097) as late as possible (¶ 0074 "When the electrical load range 152 indicates a median aggregate rate of energy consumption by the devices 104, the commanded rate may indicate a value of −100-100% of the median value, from which the desired aggregate rate of energy consumption by the devices 104 can be determined. Thus, the rate of electrical energy consumption 163 in a given interval may exceed the rate indicated by the electrical load range 152, as shown in FIG. 4. When the electrical load range 152 indicates an average aggregate rate that is greater than half the maximum rate, adjustments may be made to ensure that the commanded rate does not exceed the maximum available rate."); and 
periodically updating the generation of the time-varying charge/discharge control signal (¶ 0049 "the charge deficit for each of the devices may be continuously updated and stored in the data store 124 or the memory 143 by the controller 102") based upon 
(i) an updated time-dependent forecast of electrical energy production (¶ 0057 "the weather forecast information 128" … "this information changes") and 
(ii) an updated SOC schedule (¶ 0057 "the historical charge level information 126 " … "this information changes"), 
so as to dynamically control and vary the rates of charging or discharging of the electrical energy storage device based on an amount of the electric power that is produced or forecasted to be produced by the renewable electrical energy generation resource (¶ 0057 " the charge level forecast 134 for a given energy storage device 104 is based upon the current charge level of the device 104, anticipated charge levels of the device 104 that precede the specific interval, the weather forecast information 128, the historical charge level information 126 and/or the charging schedule 130. As this information changes, the charge level forecast for a specific future time interval for a device 104 may be adjusted by the system controller 102").
Steffes  teaches to assist in the operation of a grid (¶ 0045 " the system controller 102 assists the electrical power distribution system or electrical grid 112 to provide a variable electrical load (i.e., rate of electrical consumption), which can assist the electrical power distribution system 112 to maintain the system within desired parameters."), and teaches receiving (controller 102 sends information to be stored. ¶ 0038 " The charge level forecast 134 may be stored in local memory that is accessible by the system controller 102, or in a remote data store 124, as shown in FIG. 1."), a state of charge (SOC) schedule (charge level schedule noted to be SOC schedule. ¶ 0057 " the system controller 102 generates a charge level forecast or schedule 134 that identifies the charge level that each of the devices 104 should have at the beginning of future time periods.") including a first SOC target for an energy storage device (charge level exceed capacity is first SOC target  ¶ 0056) and a second SOC target for the energy storage device (charge level being too loo is first SOC target  ¶ 0056); 
Steffes  does not explicitly teach receiving, from a grid operator, a state of charge (SOC) schedule including a first SOC target for an energy storage device and a second SOC target for the energy storage device.
Losee teaches receiving data and a schedule from a grid operator (¶ 0013 "the backup device management system may receive information from a utility service" and ¶ 0015 "the utility service may have a regularly scheduled maintenance that causes a slight power disturbance")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the receiving of the (SOC) schedule taught by Steffes to be from a grid operator taught by Losee for the purpose of having information that will affect grid power distribution so adjustments in energy distribution in the system can be made. (Refer to ¶ 0002)
Steffes does not explicitly teach the maximum SOC target is achieved as late as possible so as to maintain an average SOC of the energy storage device as low as possible.
Hortop teaches the maximum SOC target is achieved so as to maintain an average SOC of the energy storage device as low as possible. (¶ 0047 " having a lower average state of charge that facilitates avoiding the cost of battery degradation (which would otherwise occur by repetitive early onset charging and maintaining the battery at a higher state of charge for a longer time)")
In light of Hortop’s teaching, it would have been obvious to one of ordinary skill to recognize the advantages of maintaining a battery with a lower state of charge for as long as possible because it better for the battery. As such it would be further obvious to have the maximum SOC (state of charge) achieved as late as possible before its needed to help extend battery life and therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have maintain an average SOC of the energy storage device as low as possible by ensuring the maximum SOC target is achieved as late as possible to avoid degradation of the battery.

Regarding Claim 12, Steffes  teaches:
A non-transitory computer readable medium comprising instructions stored thereon that, when executed by a processor (¶ 0036 " the system controller 102 includes one or more processors, such as microprocessors, that are configured to execute program instructions stored in memory of the system controller 102, such as a tangible computer storage medium (e.g., RAM, ROM, flash memory, etc.), or memory that is accessible by the system controller 102, to perform method steps and function in accordance with embodiments of the invention"), cause the processor to perform operations comprising:
obtaining a time-dependent forecast of electrical energy production (a forecast is time-dependent and to determine a charge level forecast from the weather forecast information is to obtain how much energy will be produced to attain that charge level. See ¶ 0057 “the system controller 102 generates a charge level forecast or schedule 134 that identifies the charge level that each of the devices 104 should have”; and ¶ 0053 “The weather forecast information 128 may be used to determine whether the charge level of one or more of the energy storage devices 104 should be adjusted for a given time period.”) by a renewable electrical energy generation resource (¶ 0065 “The renewable energy source power generator 144 generates at least a portion of the power distributed by the electrical power distribution system 112, from a renewable energy source, such as wind, sunlight, rain, tides, water, geothermal heat or other renewable energy source.), 
determining a maximum SOC target of the first SOC target and the second SOC target (system controller determines charge level exceeds a capacity or is too low being a maximum SOC target of the first and second SOC targets ¶ 0056 and ¶ 0097); 
generating a time-varying charge/discharge control signal for the electrical energy storage device (controls charging of energy storage devices 104 and adjusting during the day to be time varying. ¶ 0056 "the system controller 102 adjusts the charging schedule 130 for time periods in a given day that are more than 90 minutes away based on the charge levels of the devices 104") based on the time-dependent forecast of electrical energy production (¶ 0053 "The weather forecast information 128 may be used to determine whether the charge level of one or more of the energy storage devices 104 should be adjusted for a given time period."), 
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging or discharging at rates necessary to meet the first SOC target and the second SOC target (¶ 0056 "the charging schedule 130 may be adjusted if the charge levels of the devices 104 would exceed their capacity, or if the charge levels of the devices 104 are too low to satisfy the needs of the user" and ¶ 0057 "he system controller 102 for the energy storage devices 104 for a given time interval is based on the charge level forecast 134 and the charging schedule 130"), 
wherein the time-varying charge/discharge control signal is configured to ensure that the maximum SOC target is achieved (setting consumption of charging to meet needs ensuring the needed charge levels. ¶ 0030, 0092 and 0097) as late as possible (¶ 0074 "When the electrical load range 152 indicates a median aggregate rate of energy consumption by the devices 104, the commanded rate may indicate a value of −100-100% of the median value, from which the desired aggregate rate of energy consumption by the devices 104 can be determined. Thus, the rate of electrical energy consumption 163 in a given interval may exceed the rate indicated by the electrical load range 152, as shown in FIG. 4. When the electrical load range 152 indicates an average aggregate rate that is greater than half the maximum rate, adjustments may be made to ensure that the commanded rate does not exceed the maximum available rate."); and 
periodically updating the generation of the time-varying charge/discharge control signal (¶ 0049 "the charge deficit for each of the devices may be continuously updated and stored in the data store 124 or the memory 143 by the controller 102") based upon an updated time-dependent forecast of electrical energy production (¶ 0057 "the weather forecast information 128" … "this information changes") and an updated SOC schedule (¶ 0057 "the historical charge level information 126 " … "this information changes"), so as to dynamically control and vary the rates of charging or discharging of the electrical energy storage device based on an amount of the electric power that is produced or forecasted to be produced by the renewable electrical energy generation resource (¶ 0057 " the charge level forecast 134 for a given energy storage device 104 is based upon the current charge level of the device 104, anticipated charge levels of the device 104 that precede the specific interval, the weather forecast information 128, the historical charge level information 126 and/or the charging schedule 130. As this information changes, the charge level forecast for a specific future time interval for a device 104 may be adjusted by the system controller 102").
Steffes  teaches to assist in the operation of a grid (¶ 0045 " the system controller 102 assists the electrical power distribution system or electrical grid 112 to provide a variable electrical load (i.e., rate of electrical consumption), which can assist the electrical power distribution system 112 to maintain the system within desired parameters."), and teaches receiving (controller 102 sends information to be stored. ¶ 0038 " The charge level forecast 134 may be stored in local memory that is accessible by the system controller 102, or in a remote data store 124, as shown in FIG. 1."), a state of charge (SOC) schedule (charge level schedule noted to be SOC schedule. ¶ 0057 " the system controller 102 generates a charge level forecast or schedule 134 that identifies the charge level that each of the devices 104 should have at the beginning of future time periods.") including a first SOC target for an energy storage device (charge level exceed capacity is first SOC target  ¶ 0056) and a second SOC target for the energy storage device (charge level being too loo is first SOC target  ¶ 0056); 
Steffes  does not explicitly teach receiving, from a grid operator, a state of charge (SOC) schedule including a first SOC target for an energy storage device and a second SOC target for the energy storage device.
Losee teaches receiving data and a schedule from a grid operator (¶ 0013 "the backup device management system may receive information from a utility service" and ¶ 0015 "the utility service may have a regularly scheduled maintenance that causes a slight power disturbance")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the receiving of the (SOC) schedule taught by Steffes to be from a grid operator taught by Losee for the purpose of having information that will affect grid power distribution so adjustments in energy distribution in the system can be made. (Refer to ¶ 0002)
Steffes does not explicitly teach the maximum SOC target is achieved as late as possible so as to maintain an average SOC of the energy storage device as low as possible.
Hortop teaches the maximum SOC target is achieved so as to maintain an average SOC of the energy storage device as low as possible. (¶ 0047 " having a lower average state of charge that facilitates avoiding the cost of battery degradation (which would otherwise occur by repetitive early onset charging and maintaining the battery at a higher state of charge for a longer time)")
In light of Hortop’s teaching, it would have been obvious to one of ordinary skill to recognize the advantages of maintaining a battery with a lower state of charge for as long as possible because it better for the battery. As such it would be further obvious to have the maximum SOC (state of charge) achieved as late as possible before its needed to help extend battery life and therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have maintain an average SOC of the energy storage device as low as possible by ensuring the maximum SOC target is achieved as late as possible to avoid degradation of the battery.

Regarding claim 2 and 22,  Steffes teaches:
periodically updating the generation of the time-varying control signal upon expiration of a refresh period 
(updates with at next time interval being the periodic update to adjust charge rate. ¶ 0056 " As this information changes, the charge level forecast for a specific future time interval for a device 104 may be adjusted by the system controller 102. In some embodiments, the charge rate set by the system controller 102 for the energy storage devices 104 for a given time interval is based on the charge level forecast 134 and the charging schedule 130"), 
wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from the renewable electrical energy generation resource and the electrical energy storage device to the electrical grid upon expiration of the refresh period
 (¶ 0057 " As this information changes, the charge level forecast for a specific future time interval for a device 104 may be adjusted by the system controller 102. In some embodiments, the charge rate set by the system controller 102 for the energy storage devices 104 for a given time interval is based on the charge level forecast 134 and the charging schedule 130" and ¶ 0059 " the system controller 102 sets the aggregate charge rate in the forecast 134 for the group of energy storage devices 104 for consecutive future time periods. In some embodiments, the charge rates are set for time periods of 1 hour. In accordance with another embodiment, the future time periods are each less than 2 hours. Other durations may also be used for the time periods.").  

Regarding claim 23, Steffes teaches:
wherein the plurality of SOC target values do not linearly increase or decrease across all time points of the plurality of time points.  (Fig. 4 #162 not linear)

Regarding claim 24, Steffes teaches:
wherein the SOC schedule comprises (1) a charging period  comprising a first set of SOC target values and a first set of time points (Fig. 1 #130; Fig. 4 #154 charging schedule at time period ¶ 0068), and (2) a discharging period comprising a second set of SOC target values and a second set of time points (Fig. 4 #166; ¶ 0066 "demand periods").  

Regarding claim 25, Steffes teaches:
wherein the SOC of the electrical energy storage device does not increase at a linear rate throughout an entire duration of the charging period of the SOC schedule.  (Fig. 4 #162 not linear)

Regarding claim 26, Steffes teaches:
wherein the SOC of the electrical energy storage device does not decrease at a linear rate throughout an entire duration of the discharging period of the SOC schedule.   (Fig. 4 #162 not linear)

Claims 4 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671 and Hortop US 20190039467 as applied to claim 1 and 12 above, and further in view of XIAO CN 104767441.

Regarding claim 4 and 14, Steffes does not explicitly teach altering the time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility to ensure that the SOC schedule is satisfied.  
XIAO teaches altering the time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility. (Pg. 1 ¶ 1 -Pg. 2 ¶ 1 " comparing the current wind turbine power output and the predicted wind turbine power output, and to adjust the power output of the wind turbine and a comparison of the predicted wind turbine power output according to the current wind turbine power output. ")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have a difference between forecasted production and actual production taught by XIAO for the purpose of accuracy. 

Claims 5, 9, 10, 15, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671 and Hortop US 20190039467 as applied to claim 1 and 12 above, and further in view of EMADI US 20140129040.

Regarding claim 5 and 15, Steffes does not explicitly teach wherein the time-varying charge/discharge control signal is further configured to increase the value of the time-varying charge/discharge control signal during periods of increased relative production of the renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, while ensuring that the SOC schedule is satisfied.   
EMADI teaches wherein the time-varying charge/discharge control signal is further configured to increase the value of the time-varying charge/discharge control signal during periods of increased relative production of the renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, while ensuring that the SOC schedule is satisfied.   (Par 0098 “The terms in (8b) represent battery usage costs and a battery signal smoothing term. The battery is modelled such that there exist so-called green zone power limits that the battery power rates can always lie between.”….. “The battery power rate can be temporarily increased via so-called incremental red zone power rates denoted by vectors p.sub.bat.sup.rc and p.sub.bat.sup.rd for charging and discharging, respectively”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have to smooth an aggregated power output supplied to the electrical grid taught by EMADI for the purpose of integrating energy and power technologies in a coherent and holistic fashion so as to provide the consumer or the user with the potential benefits of such technologies. (Refer to ¶ 0004)

Regarding claim 9 and 19, Steffes does not explicitly teach wherein the renewable electrical energy generation resource comprises a photovoltaic array, the electrical energy storage device comprises a battery array, and the time-dependent forecast of electrical energy production comprises a solar production forecast.  
EMADI teaches:
wherein the renewable electrical energy generation resource comprises a photovoltaic array (Fig 2 solar panels), the electrical energy storage device comprises a battery array (Fig 2 Battery storage), and the time-dependent forecast of electrical energy production comprises a solar production forecast (Par 0080 “As an example, days are classified based on weather data, e.g. cloudy day, partially cloudy day, sunny day, etc. Historical weather data and forecasts are readily available online from the Internet and can easily be accessed by the controller.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have the renewable electrical energy generation resource taught by EMADI for the purpose of integrating energy and power technologies in a coherent and holistic fashion so as to provide the consumer or the user with the potential benefits of such technologies. (Refer to ¶ 0004)

Regarding claim 10 and 20, Steffes does not explicitly teach wherein the renewable electrical energy generation resource comprises at least one wind turbine, the electrical energy storage device comprises a battery array, and the time-dependent forecast of electrical energy production comprises a wind production forecast.  
EMADI teaches:
wherein the renewable electrical energy generation resource comprises at least one wind turbine (Fig 2 wind turbine), the electrical energy storage device comprises a battery array (Fig 2 Battery storage), and the time-dependent forecast of electrical energy production comprises a wind production forecast (Par 0134 “method for using and predicting power from renewable energy sources such as wind, solar, geothermal, etc. A further aspect of the invention may be seen to be a control process using any external information and user settings including Internet, smartphone, weather”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to have the renewable electrical energy generation resource taught by EMADI for the purpose of integrating energy and power technologies in a coherent and holistic fashion so as to provide the consumer or the user with the potential benefits of such technologies. (Refer to ¶ 0004)

Claims 6, 7, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671 and Hortop US 20190039467 as applied to claim 1 and 12 above, and further in view of Henri et al. US 20200211128.

  Regarding claim 6 and 16, Steffes does not explicitly teach:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes, and 
wherein the method further comprises: 
for each control mode of the plurality of control modes, 
generating a plurality of control signal candidate values including an upper bound value, a lower bound value, and an ideal value; and 
identifying an intersection of control signal candidate values among multiple control modes, or 
selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal.  
Henri teaches:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes (Fig 3 #304), and 
wherein the method further comprises: 
for each control mode of the plurality of control modes, 
generating a plurality of control signal candidate values including an upper bound value, a lower bound value, and an ideal value (Par 033 Table 1 nine modes.) ; and 
identifying an intersection of control signal candidate values among multiple control modes, or selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal (Fig 3 Par 0036 “FIG. 3 is a flowchart that shows a mode selecting process…..the EMPC controller is a Mixed Integer Programming (MIP) based scheduling algorithm. In a first stage 302, a 24-hour schedule is determined (e.g., by the controller 104) based on the 24-hour ahead forecast of PV, load, and electricity price.”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control signal taught by Steffes to have a plurality of control modes taught by Henri for the purpose of control based on power cost. (Refer to Par 0006)

  Regarding claim 7 and 17, Steffes does not explicitly teach:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, Coordinate Charge Discharge mode, Active Power Limit mode, Active Power Response mode, Active Power Smoothing mode, and Pricing Signal mode.  
Henri teaches:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, Coordinate Charge Discharge mode, Active Power Limit mode, Active Power Response mode, Active Power Smoothing mode, and Pricing Signal mode.   (Par 0035 “Mode 1 of charging may limit the charging” Par 0037 “The mode with the least cost”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control taught by Steffes to have the plurality of control modes taught by Henri for the purpose of control based on power cost. (Refer to Par 0006)

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671, Hortop US 20190039467 and Henri et al. US 2020/0211128 as applied to claim 7 above, and further in view of Pollack US 20110001356. 

Regarding claim 8 and 18, Steffes does not teach:
wherein the plurality of control modes further comprises at least one of the following modes: 
Volt-Watt mode, Frequency-Watt Curve mode, and  Automatic Generation Control mode.  
Pollack teaches:
wherein the plurality of control modes further comprises at least one of the following modes: Volt-Watt mode, Frequency-Watt Curve mode, and  Automatic Generation Control mode.  (Par 0005 “regulation mode is known as Automatic Generation Control,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to further include at least one of the following modes taught by Pollack for the purpose of automatic control from power grid. (Refer to par 0005)

Claims 11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Steffes US 20160344204 in view of Losee US 20140100671, Hortop US 20190039467 as applied to claim 1 above, and further in view of Puetter et al. US 20180012337.

  Regarding claim 11 and 21, Steffes does not explicitly teach:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 
on-site sky imaging, satellite imaging, and meteorological modeling.  
Puetter teaches:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 
on-site sky imaging, satellite imaging, and meteorological modeling.   (Par 0004 “imaging are broad-based technologies having a number of diverse and extremely important practical applications--such as geological mapping and analysis, and meteorological forecasting.  Aerial and satellite-based photography and imaging are especially useful remote imaging techniques that have, over recent years, become heavily reliant on the collection and processing of data for digital images, including spectral, spatial, elevation”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steffes to include ensemble based on of two or more of the following taught by Puetter for the purpose of having an improved data. (Refer to Par 0004)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859